Citation Nr: 9924092	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-44 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a 
psychophysiological gastrointestinal reaction, described as 
gastric neuritis with spastic and irritable duodenal bulb, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for maxillary 
sinusitis with polypectomy, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active service from February 1941 to 
September 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the No. Little Rock, Arkansas Regional Office (RO), of the 
Department of Veterans Affairs (VA). 

This case was previously remanded by the Board in April 1998, 
for additional development of the evidence.  The additional 
development having been completed the claim is returned to 
the Board for adjudication. 

The Board notes that the veteran's rating for maxillary 
sinusitis with polypectomy, was increased to a 10 percent 
evaluation by a rating decision in November 1959.  This 
rating has been in effect for 20 years and is protected from 
reduction.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's psychophysiological gastrointestinal 
reaction is currently manifested by subjective complaints of 
indigestion,  heartburn, gas, and occasional constipation.  
He has no psychological complaints.

3.  Current objective findings of the veteran's 
psychophysiological gastrointestinal reaction include no 
evidence of any psychiatric disorder, and no significant 
symptoms.  

4.  There is no objective clinical evidence of hematemesis, 
melena, anemia, malnutrition, or pain.

5.  The veteran's maxillary sinusitis is currently manifested 
by subjective complaints of chronic nasal drainage. 

6.  Current objective findings of maxillary sinusitis 
indicate a clear nose, and no current indications of 
sinusitis.  X-rays in April 1993 noted paranasal sinuses, 
clear with no mucosal thickening, air fluid l0 levels, or 
evidence of sinusitis. 

7.  There is no objective clinical evidence of prolonged 
antibiotic treatment or three to six episodes of sinusitis 
with headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for maxillary sinusitis have not been met. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.97, diagnostic codes (DC) 6513 (1996) (1998), 6522 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for a psychophysiological gastrointestinal reaction, 
described as gastric neuritis with spastic and irritable 
duodenal bulb have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.110, 4.112, 4.114, 4.125, 4.126, 4.130, DCs 7305-9502 
(1996), 7305-9424 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not warrant an increased rating for the 
disabilities on appeal.

I.  Entitlement to an increased evaluation for a 
psychophysiological gastrointestinal reaction, described as 
gastric neuritis with spastic and irritable duodenal bulb, 
currently rated as 10 percent disabling.  

Historically, the RO granted service connection for a 
neurosis, gastric, and assigned a noncompensable rating.  The 
exact date this was granted is not clear, although it was 
noted in a rating decision in May 1950.  

By rating decision in August 1981, the rating was changed to 
gastric neurosis with spastic and irritable duodenal bulb, 
and the evaluation was increased from noncompensable to a 10 
percent evaluation.

In April 1993, the veteran underwent a fiberoptic gastroscopy 
procedure (EGD) at the St. Edward Mercy Medical Center.  The 
record notes a hiatal hernia with significant and impressive 
reflux esophagitis manifested by bright flame red mucosa and 
at least one fairly significant linear ulceration in the 
distal portion of the esophagus.  The stomach itself looked 
"pretty good."  There was possible mild antral gastritis 
with a little bit of increased inflammatory change throughout 
the distal portion of the antrum, but it was moderately mild.  
The pyloric channel was patent without disease.  The duodenal 
bulb revealed an intense bright flame red mucosa consistent 
with intense inflammatory duodenitis.  No ulcers were 
identified.

The diagnoses was hiatal hernia with severe reflux 
esophagitis; mild to moderate antral gastritis; and moderate 
to advanced inflammatory duodenitis.

Subsequently, the veteran filed a claim for an increased 
rating in March 1995.

In a VA examination in May 1995, the veteran reported his 
gastrointestinal symptoms began in 1945.  He developed 
cramping, pain, nausea, and diarrhea, and was told he had a 
spastic colon.  A hiatal hernia and a stomach ulcer had been 
diagnosed 2 years ago. He was also noted to have 
gastroesophageal reflux, apparently kept under good control 
with Tagamet, and Tums as needed.  He indicated that he was 
not nearly as symptomatic from his gastrointestinal problems 
as he had been 1 to 2 years ago. He complained of occasional 
nausea; indigestion; heartburn; gastrointestinal (GE) reflux; 
burning epigastric; and lower substernal chest pain. The 
Tagamet has cleared this condition. There was no change in 
the size or shape of bowel movements. There was no history of 
gastrointestinal cancer, bleeding, or surgery.

The examiner noted the abdomen was flat, and soft, with 
epigastric tenderness. The liver, kidneys, and spleen were 
not palpable.  There were no masses or other abnormalities. 
The veteran's current weight was160 pounds, with a maximum 
weight last year of 168 pounds.  He was not anemic.  There 
were no complaints of periodic vomiting, hematemesis or 
melena.  He complained of pain in the epigastric area of 
several hours occurring daily. 
The diagnoses were hiatal hernia with GE reflux; history of 
spastic and irritable duodenal bulb; and gastric neurosis.

The Board in April 1998 remanded this claim for additional 
development including an evaluation of the physiological as 
well as psychiatric components of the veteran's 
gastrointestinal disorder.  In addition, while the case had 
been undergoing development, the rating criteria for 
evaluating the psychiatric pathology associated with the 
veteran's disorder had been altered.  A new examination and 
evaluation under the old and new criteria was ordered.  

In a VA mental disorders examination in May 1998, the veteran 
denied any mental health treatment, or psychotropic 
medications.  He denied any anxiety, depression, sleep 
impairment, or suicidal ideations. He reported a number of 
activities from which he derived significant enjoyment. No 
symptoms consistent with an anxiety disorder were elicited.  
He has remained married to his wife of 54 years and described 
the relationship as "fine." They do a good deal of 
socializing.  He denied drug or alcohol use.

The veteran was casually groomed, and conversed readily.  He 
was fully cooperative and gave no reason to doubt the 
information provided.  Mood was euthymic; affect was 
appropriate; and, thought process and associations were 
logical and tight. His insight and judgment were adequate.  
He was considered competent and no neurotic stomach disorder, 
or psychiatric disorder was found by examination. The 
examiner noted that if he had to rate the veteran based on a 
previous psychiatric diagnosis carrying forth the neurotic 
stomach disorder, he would be diagnosed with an anxiety 
disorder NOS, in remission, with a global assessment of 
functioning (GAF) score of 80.

A stomach examiner noted the aforementioned EGD in April 
1993. At that time the veteran had a moderate hiatal hernia 
with severe reflux esophagitis and mild antral gastritis, 
with mild to moderate inflammatory duodenitis. He was being 
treated with Prilosec. His main complaint was indigestion, 
heartburn, gas, and occasional constipation.  He denied any 
vomiting, diarrhea, hematemesis or melena. He ate 3 meals 
daily, and his weight was stable for several years. He has 
never had gastric surgery, or gastrointestinal bleeding, and 
was last hospitalized for a stomach disorder about 8 years 
prior to the examination.

The veteran's abdomen was soft, without surgical scars, and 
bowel sounds were normal without organomegaly.  The diagnoses 
was hiatal hernia with reflux esophagitis; antral gastritis; 
and duodenitis.

In June 1998, the veteran underwent an EGD at the VA Medical 
Center.  A history of Barrett's esophagus was noted. The 
scope was passed towards the distal esophagus.  A linear 
erythematous lesion, 2 cm above the GE junction, was noted.  
This was consistent with a past history of Barrett's 
esophagus. A normal pylorus was visualized.  Angularis 
ensuris was without ulcerations.  The duodenum bulb had a 
normal appearance without abnormalities or ulcerations.  The 
examiner noted mild indigestion improved with Prilosec.  The 
examiner noted no dysphasia, bloody or tarry stool, and no 
weight loss.

In November 1996, the VA criteria for evaluating psychiatric 
pathology was amended effective November 7, 1996.  See 
38 C.F.R. §§ 4.125-4.130 (1998).  The veteran's original 
diagnostic code, DC 9502-7305 for psychological factors 
affecting gastrointestinal condition, was eliminated and all 
codes were conformed to a single set of rating criteria, 
regardless of the diagnosis.  See 38 C.F.R. § 4.130 (1998).  
Further, § 4.126 was substantially modified to provide that 
when a single disability was diagnosed both as a physical 
condition and as a mental disorder, it should be evaluated 
using a diagnostic code which represented the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. § 4.126(d) 
(1998).  Thus, the Board will consider both the 
gastrointestinal component of the veteran's service-connected 
disability as well as the neuropsychiatric component.  The RO 
has currently rated the veteran's psychophysiological 
gastrointestinal reaction under DCs 9424-7305.  Since DC 9502 
no longer exists in the current regulations, the Board will 
consider only DC 9424, conversion disorder, for the time 
period for which it is effective.

The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the 
pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect during the 
relevant time. 

The pre-change or "old" criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that psychological factors affecting 
gastrointestinal condition were to be rated under the general 
rating formula for psychoneurosis.  That is to say, a 30 
percent evaluation was warranted with definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was assigned 
where the symptoms were less than those for a 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, DC 9502 (1996).

Under the regulations currently in effect and considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
The next highest rating, a 30 percent evaluation, will be 
assigned for mood disorders with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

As noted in the most recent VA mental disorder examination 
report dated in May 1998, the veteran denied any history of a 
mental health disorder.  He conversed readily, and was fully 
cooperative with an appropriate affect.  His thought process 
and associations were logical and tight, and his insight and 
judgment were adequate.  The examiner found no indication of 
any psychiatric disorder, or neurotic stomach disorder.  

The Board finds that no greater than a 10 percent evaluation 
is warranted under the "old" criteria. Significantly, it 
does not appear that the veteran has had any psychiatric 
treatment, or has been prescribed any psychiatric 
medications. This is further supported by the examiner's 
failure to find any psychiatric, or neurotic stomach 
component to the veteran's disorder. The Board notes that the 
veteran has been married for 54 years, and has a "fine" 
relationship with his wife. He is socially active and attends 
the senior center and workshops with his wife. He raises 
flowers and gardens, and does a good deal of socializing. 
Thus, there is no basis under the regulations to conclude 
that a higher than 10 percent rating for a neuropsychiatric 
component to his service-connected disability was warranted.

Similarly, the Board finds that no greater than a 10 percent 
evaluation is warranted under the "new" criteria for the 
period for which they are effective. Specifically, a 10 
percent evaluation under the current regulations anticipate 
occupational and social impairment due to mild or transient 
symptoms, or symptoms controlled by continuous medication. A 
30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss.  

The evidence as outlined above does not indicate that the 
neuropsychiatric component of the veteran's service-connected 
disability is more than mildly impairing. According, the 
Board finds that an evaluation of 10 percent, but no more, 
for the neuropsychiatric component of the veteran's service-
connected disability is supported by the record.  

In this case, the Board must also consider the 
gastrointestinal component of the veteran's disorder.  The 
Board finds that there is no basis on which to grant a higher 
than 10 percent evaluation for the gastrointestinal component 
of the veteran's service-connected disability.  

First, by his own testimony, while he complains of 
indigestion, heartburn, gas, and occasional constipation, he 
has not had gastric bleeding, or gastrointestinal surgery.  
He denies vomiting, hematemesis, or melena. He uses Tagamet 
and Prilosec for his stomach disorder.  He was last 
hospitalized ago for a stomach condition about 8 years. 
Accordingly, the evidence of record establishes that his 
clinical disability does not approximate the criteria for a 
higher evaluation under any of the gastrointestinal codes.  
Specifically, under DC 7305, Ulcer, duodenal, a 20 percent 
evaluation requires a finding of recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or continuous moderate manifestations.  A 20 percent 
evaluation under DC 7306, Ulcer, marginal- gastrojejunal 
requires moderate ulcers with episodes of recurring symptoms 
several times a year. The VA EGD report dated June 1998 notes 
the duodenum had a normal appearance, with no ulcerations, or 
abnormalities identified. There is no evidence of 
hematemesis, melena, anemia, malnutrition, or weight loss. 
Finally, DC 7307, Gastritis, hypertrophic, is not for 
application because there is no current evidence of gastritis 
confirmed by gastroscope. The small lesions, consistent with 
Barrett's esophagus, identified in the June 1998 VA EGD, if 
considered as evidence of gastritis could only be rated as 10 
percent and a higher rating could not be assigned. As such, 
the Board must conclude that there is no basis for a higher 
rating for the gastrointestinal component of the veteran's 
service-connected disability.

II.  Entitlement to an increased evaluation for maxillary 
sinusitis with polypectomy, currently rated as 10 percent 
disabling.

Historically, the RO granted service connection for 
sinusitis, chronic, moderate, with nasal polyps by rating 
decision dated in April 1947, and assigned a 10 percent 
rating.  By rating decision in July 1953 the rating was 
reduced to non-compensable. 

The rating was increased to 10 percent by a rating decision 
in November 1959.  This rating has been in effect over 20 
years and is protected from reduction.
The veteran filed a claim for an increased rating in March 
1995.

In a VA examination in May 1995, the veteran reported a long 
history of chronic sinusitis and nasal allergies since 1943. 
He reported "probably hundreds" of infections, and has been 
treated with antibiotics, decongestants and antihistamines 
over a multi-decade period.  He underwent bilateral 
polypectomies about 5 years ago. His last sinus infection was 
about two months prior to his examination. He was treated 
with Dimetapp and an antibiotic and the infection cleared up 
with no recurrence. He complained of chronic, post nasal 
drainage, nasal congestion, stuffiness, sneezing, itching, 
and watering of the nose and eyes. The symptoms are worse in 
the spring and fall. He has been diagnosed with maxillary 
sinusitis, and allergic rhinitis.

The examiner noted that the external nose was normal. The 
right and left nasal cavities were clear and patent, and the 
septum was midline. The nasal vestibules; floor of nose; 
interior meatus; interior turbinates; middle meati, and 
turbinates; olfactory area; and, paranasal sinuses were all 
clear.  The speno-ethmoidal recess, and superior turbinates 
were normal.  

The diagnoses was chronic sinusitis; chronic allergic 
rhinitis; and status post (SP) polypectomies.

The Board in April 1998 remanded this claim for additional 
development as the rating criteria for evaluating the 
respiratory system had been altered while the case had been 
undergoing development.  A new examination and evaluation 
under the old and new criteria was required.  

In a VA examination in May 1998, the veteran complained of 
chronic nasal drainage, but denied purulent drainage, fevers 
or infections. The examiner noted the veteran's nose was 
found to be clear.

The RO has rated the veteran's sinus disability under DC 
6513, Sinusitis, maxillary, chronic.  As an initial matter, 
the Board notes that during the pendency of the appeal, the 
regulations regarding the respiratory system, including those 
for maxillary sinusitis were changed.  However, as discussed 
below, the Board finds that a 10 percent evaluation, but no 
more, would be appropriate under either the new or the old 
regulations.  

In the regulations in effect prior to October 7, 1996, a 
noncompensable evaluation was warranted for X-ray 
manifestations only, symptoms mild or occasional.  A 10 
percent evaluation was warranted with moderate symptoms, with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent evaluation was warranted for severe maxillary 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Finally, a 50 percent evaluation was 
warranted following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

Effective October 7, 1996, the rating criteria for chronic 
maxillary sinusitis were changed. Under the new criteria, a 
10 percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note to 
Diagnostic Code 6514 indicates that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

In the aforementioned VA examination report dated in May 
1995, the veteran reported his last sinus infection about two 
months prior to the examination. This was successfully 
treated with an antibiotic with no recurrence. The examiner 
noted that the external nose; speno-ethmoidal recess; and 
superior turbinates were all normal. The right and left nasal 
cavities were clear and patent, and the septum was midline. 
The nasal vestibules; floor of nose; interior meatus; 
interior turbinates; middle meati, and turbinates; olfactory 
area; and, paranasal sinuses were all clear.  

Likewise in a VA examination in May 1998, the veteran while 
complaining of chronic nasal drainage, denied any purulent 
drainage, fevers or infections.  The examiner noted the 
veteran's nose was clear.  In addition, an April 1993 private 
X-ray report, indicated that the paranasal sinuses appeared 
clear without any mucosal thickening or air fluid levels. The 
impression was no evidence of sinusitis.

Furthermore, review of the evidence of record fails to reveal 
that the veteran has received any prolonged antibiotic 
treatment, or that he has suffered from incapacitating 
episodes of sinusitis requiring bed rest and physician 
treatment for many years. While the veteran has complained of 
clear nasal drainage, and numerous infections, medical 
treatment records are, in essence, negative for more than 
mild findings related to sinusitis for several years. 

As the medical evidence of record reflects only infrequent 
treatment of the veteran for his sinus disability, with no 
evidence of frequently incapacitating recurrence, severe 
headaches, purulent discharge or crusting, the Board 
concludes that the evidence of record does not support a 
finding of severe impairment as required for a 30 percent 
rating under the old rating criteria. 

As to the new criteria, there is no evidence that the veteran 
has ever required or received prolonged antibiotic treatment. 
The most recent medical records reflect no treatment for 
sinusitis, although he has described numerous infections. 
Therefore, evaluation under the new criteria for 
incapacitating or non-incapacitating episodes of sinusitis 
would not result in an increased rating in the instant case.

The Board notes that in the May 1995 VA examination chronic 
allergic rhinitis was also diagnosed, as such, the Board has 
also considered the regulatory provisions relating to 
rhinitis. Effective October 7, 1996, allergic or vasomotor 
rhinitis warranted a 10 percent rating when there were no 
polyps but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side. A 
30 percent rating was warranted when there were nasal polyps.  
The description of the veteran's service connected maxillary 
sinusitis includes bilateral polypectomies performed in 
December 1983. The medical evidence of record does not show 
that the veteran has a 50 percent obstruction on both sides 
or a complete obstruction on one side, or that the polyps 
have reappeared.  As noted, there is no current evidence of 
nasal polyps and the most recent X-ray showed that the 
sinuses were well aerated.  Therefore, an increased 
evaluation would not be warranted under the provisions of DC 
6522.


ORDER

Entitlement to an increased evaluation for 
psychophysiological gastrointestinal reaction, described as 
gastric neuritis with spastic and irritable duodenal bulb, 
currently evaluated at 10 percent disabling, is denied.

Entitlement to an increased evaluation for maxillary 
sinusitis, currently evaluated at 10 percent disabling, is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

